DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Receipt and consideration of Applicant’s amended claim set and Applicant’s arguments/remarks submitted on May 23, 2022 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. Applicant’s claim amendments have necessitated new grounds of rejections set forth below.

Status of the Claims
	Claims 1, 6, 9-11, and 20-26 are pending and under consideration in this action. Claim 26 is newly added.

Change in Examiner
The examiner for your application in the USPTO has changed.  Examiner Monica Shin can be reached at 571-272-7138.

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites the limitation “between 0.0095% and 0.005% fluocinolone acetonide.” To put the claim in better form, Examiner kindly suggests starting the range with the lower end (i.e. “between 0.005% and 0.0095%...”). 
Further regarding claim 1, “fluocinolone acetate” in line 4 appears to be a typographical error, and should be “fluocinolone acetonide.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 9-11, and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over McCadden (US 6,656,928), Urea Powder Technical Grade Sheet (of record), Cappello (US 7,803,357) and Fluocinolone Acetonide Topical Solution USP 0.01% Product Information Sheet (of record).
Applicant claims a method of treating a hyperkeratotic skin condition, the method comprising: 
combining urea powder with Fluocinolone Acetonide Solution, 0.01%, containing 0.1 mg/ml flucinolone acetate in a propylene glycol and citric acid base, in an amount between 52.6 mg and 1 g urea powder per milliliter of Fluocinolone Acetonide Solution, 0.01%, to formulate a compounded topical solution comprising between 5% and 50% urea and between 0.0095% and 0.005% fluocinolone acetonide by weight for application to a skin area affected with hyperkeratosis.

Note: The rejection set forth herein below has been modified in light of Applicant’s claim amendments.

 	McCadden teaches a composition for topical administration consisting essentially of (a) a corticosteroid, (b) a broad spectrum anti-fungal agent that treats both dermatophytes and yeast, and (c) a drying agent (col. 17, lines 30-37). McCadden teaches the composition is in the form of a solution (col. 4, lines 9-10). The compositions are easily applied to the skin and used for topical treatment of rashes, dermatoses, and lesions (col.3, ln. 49-52).
McCadden teaches some conditions, such as severe exudative diaper rash, severe intertrigo, severe tinea infections, severe seborrhea, recalcitrant psoriasis, or forms of lichen simplex chronicus will require a mid-potency steroid for effective treatment (col. 12, lines 63-67-col. 13, line 1). Exemplary mid-potency steroids include: fluocinolone acetonide (about 0.005% to about 0.075%, preferably about 0.01% to about 0.05%, more preferably about 0.025% by weight) (col. 6, lines 60-67). 
McCadden teaches the composition preferably contains at least about 0.1% by weight, more preferably about 0.25% to about 10%, still more preferably about 0.4% to about 7% of an antifungal agent. Preferably, the antifungal agent is an imidazole, and for many applications, it is preferably clotrimazole (about 0.5% to about 5%, more preferably about 1% to about 2% by weight) (col. 8, lines 52-67-col. 9, lines 1-2). 
McCadden teaches the composition comprises calamine (col. 14, line 38, col. 18, lines 11-12). Calamine is an anti-itch medication and pain reliever, which is a substance that induces insensitivity to pain. 
McCadden teaches exemplary emollients include urea (col. 10, line 24, col. 20, line 11). 

McCadden does not appear to specifically disclose urea powder is combined with Fluocinolone Acetonide Solution, 0.01%, containing 0.1 mg/ml flucinolone acetate in a propylene glycol and citric acid base; the urea powder is between 5% and 50%, 30% and 50% by weight, 15% and 25% by weight of the compounded topical composition; urea is combined in an amount of approximately 250 mg per milliliter of Fluocinolone Acetonide Solution, 0.01%; or the urea powder is combined in an amount of approximately 500 mg and the Fluocinolone Acetonide Solution USP, 0.01% is combined in an amount of approximately 2 ml and clotrimazole is present in an amount between 0.25% and 1.5% by weight of the compounded topical solution. Urea Powder Technical Grade Sheet, Cappello and the Fluocinolone Acetonide Topical Solution USP, 0.01% Product Information Sheet are relied upon for these disclosure. Their teachings are set forth herein below.
The Urea Powder Technical Grade Sheet teaches urea powder is more uniform in size and texture and helps manufacturers more accurately and quickly control feed rates, dissolve rates, and product-to-weight ratios (page 1, paragraph 2).
Cappello teaches a formulation comprising urea in an amount of 10% to 40% by weight in a topical skin cream base (col. 3, lines 65-67; col. 4, lines 1-2). Cappello teaches the formulation can further include 0.01% to 0.1% by weight of a topical steroid (col. 4, lines 30-31). Cappello teaches the topical steroids include fluocinolone acetonide 0.01-0.2% (col. 4, lines 62-64). Cappello notes that urea, by nature of its keratolytic action and humectant effect appears to prepare the substrate of the skin for ideal topical penetration of chemotherapeutic agents (col.1, ln.21-27). 
Fluocinolone Acetonide Topical Solution USP, 0.01% contains fluocinolone acetonide (page 1, Description, line 1). Fluocinolone is a topical corticosteroid indicated for the relief of the inflammatory and pruritic manifestations of corticosteroid-responsive dermatoses (page 2, lines 1-2, Indications and Usage). Fluocinolone Acetonide Topical Solution USP, 0.01% teaches each mL of the topical solution contains 0.1 mg fluocinolone acetonide (page 1, Description, lines 4-5). The fluocinolone acetonide is present in a base that includes propylene glycol land citric acid monohydrate (pg.4, Inactive Ingredients). Fluocinolone Acetonide Topical Solution, USP 0.01% is supplied in 60 mL bottles.

It would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of McCadden and the Urea Powder Technical Grade Sheet and use a urea powder in the composition taught by McCadden. McCadden teaches a composition for topical administration consisting essentially of (a) a corticosteroid, such as fluocinolone acetonide, (b) a broad spectrum anti-fungal agent that treats both dermatophytes and yeast, such as clotrimazole and (c) a drying agent. One of ordinary skill in the art would have been motivated to use urea in the formulation because McCadden specifically teaches that urea is used as an emollient in the compositions. One of ordinary skill in the art would have been motivated to use any commercial urea powder formulation, such as bulk powder urea, that is taught in the Urea Powder Technical Grade Sheet to formulate the compositions taught by McCadden because urea powder is more uniform in size and texture and helps manufacturers more accurately and quickly control feed rates, dissolve rates, and product-to-weight ratios. McCadden does not limit the source of the urea, as such, the skilled artisan would readily envisage using compounded urea powder that is available, as a person with ordinary skill has good reason to pursue known options within his or technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex lnc. 82 USPQ 2d 1385 (Supreme Court 2007). 
It would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of McCadden, the Urea Powder Technical Grade Sheet and the Fluocinolone Acetonide Topical Solution USP, 0.01% Product Information Sheet and use between 0.001% and 0.009% in the solution and Fluocinolone Acetonide Solution USP, 0.01% as the fluocinolone acetonide solution.  McCadden teaches that exemplary mid-potency steroids include: fluocinolone acetonide which is used about 0.005% to about 0.075%, preferably about 0.01% to about 0.05% by weight of the composition. One of ordinary skill in the art would have been motivated to use known fluocinolone acetonide formulations, including commercially available formulations, such as Fluocinolone Acetonide Topical Solution USP, 0.01%, which comprises 0.01% fluocinolone in a propylene glycol and citric acid base. Based on these teachings, one of ordinary skill in the art would have been motivated to use known percentages of fluocinolone in the compositions, including those taught by McCadden of 0.005%, which falls within the fluocinolone acetonide that is currently claimed. In addition, the adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references, especially within the broad ranges instantly claimed) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
It would have been obvious to one skilled in the art before the effective filing date of the invention to use the teachings of McCadden, the Urea Powder Technical Grade Sheet, Cappello, and the Fluocinolone Acetonide Topical Solution USP, 0.01% and use between 5% and 50%, 30% and 50%, 15% and 25%, and 5% and 20%, as claimed in the instant claims 1 and 22-24, respectively, of urea in the composition. McCadden teaches a composition for topical administration consisting essentially of (a) a corticosteroid, such as fluocinolone acetonide, (b) a broad spectrum anti-fungal agent that treats both dermatophytes and yeast, such as clotrimazole, (c) a drying agent, and urea as an emollient. The Urea Powder Technical Grade Sheet teaches urea powder is more uniform in size and texture and helps manufacturers more accurately and quickly control feed rates, dissolve rates, and product-to-weight ratios. One of ordinary skill in the art would have looked to prior art teachings to determine the amount of urea to use in the composition to achieve the result effective amount needed to treat a hyperkeratotic skin condition, such as the teachings of Cappello. Cappello teaches formulations topical steroids, such as fluocinolone acetonide 0.01-0.2% are formulated wherein urea is present in an amount of 10% to 40% by weight in a topical skin cream base. The urea ranges currently claimed in instant claims 1 and 22-24 fall within the ranges that are taught by Cappello. As such, one of ordinary skill in the art would have been motivated to use 5% to 50%, 30% to 50%, 15% to 25% and 5% to 20% of urea in the solutions taught by McCadden as a matter of routine experimentation and optimization. The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references, especially within the broad ranges instantly claimed) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results. 
Regarding the limitation of wherein the urea is combined in an amount of approximately 250 mg per milliliter Fluocinolone Acetonide Solution USP, 0.01% or the urea powder is combined in an amount of approximately 500 mg and the Fluocinolone Acetonide Solution USP, 0.01% is combined in an amount of approximately 2 ml, one of ordinary skill in the art would have been motivated to use experimentation and optimization to formulate an effective topical solution. Fluocinolone Acetonide Topical Solution, USP 0.01% is supplied in 60 mL bottles. Knowing that Fluocinolone Acetonide Topical Solution USP, 0.01% teaches each mL of the topical solution contains 0.1 mg fluocinolone acetonide per mL, one of ordinary skill in the art would have been able to determine/calculate the amount of urea to use in the topical composition when combined with 1 mL or 2 mL of fluocinolone acetonide solution, including 250 mg per milliliter or 500 mg per milliliter of urea. The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references, especially within the broad ranges instantly claimed) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
It would have been obvious to one skilled in the art before the effective filing date of the invention to use the teachings of McCadden, the Urea Powder Technical Grade Sheet and the Fluocinolone Acetonide Topical Solution USP, 0.01% and use between 0.25% and approximately 1.5% clotrimazole by weight of the compounded topical composition. McCadden teaches a composition for topical administration consisting essentially of (a) a corticosteroid, such as fluocinolone acetonide, (b) a broad spectrum anti-fungal agent that treats both dermatophytes and yeast, such as clotrimazole, (c) a drying agent, and urea as an emollient. McCadden teaches the composition preferably contains the antifungal agent is preferably clotrimazole at about 0.5% to about 5%, more preferably about 1% to about 2% by weight. Based on this teaching, one of ordinary skill in the art would have been motivated to use known percentages of clotrimazole in the compositions, as the percentages claimed fall with the ranges of clotrimazole taught by McCadden. 
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

Response to Arguments
Applicant's arguments filed May 23, 2022 have been fully considered but they are not persuasive. 
(1) Applicant argues the alleged combination fails to teach combining urea powder with Fluocinolone Acetonide Topical Solution, 0.01% or with a propylene glycol with citric acid base as recited in amended claim 1.

With regards to Applicant’s argument (1), the traversal argument is not found persuasive. As discussed above, McCadden, for example, discloses that urea and fluocinolone acetonide may be used in combination together. Urea Powder Technical Grade Sheet is relied upon for the motivation to use urea powder, and Fluocinolone Acetonide Topical Solution USP 0.01% Product Information Sheet is relied upon for the disclosure of the fluocinolone acetonide in a propylene glycol and citric acid base.

(2) Applicant argues that McCadden does not provide any descriptions as to what extent emollient or humectant function is desirable with respect to the various formulations, much less in a solution formulation, which McCadden does not appear to directly address. Applicant argues that the Urea Powder Technical Grade Sheet does not assist the skilled person in determining suitable pharmaceutical usage of urea as an emollient or humectant in the specialized formulation of McCadden. Applicant further argues that Capello is silent with respect to use of urea in a propylene glycol with citric acid base solution, and fails to teach suitable usage of urea as an emollient or humectant according to the formulation of McCadden or usage or urea in a formulation for treatment of a hyper keratotic skin condition.

With regards to Applicant’s argument (2), the traversal argument is not found persuasive. It would have been obvious to one skilled in the art before the effective filing date of the invention to use the teachings of McCadden, the Urea Powder Technical Grade Sheet, Cappello, and the Fluocinolone Acetonide Topical Solution USP, 0.01% and use between 5%  and 50%, 30% and 50%, 15% and 25%, and 5% and 20%, as claimed in the instant claims 1 and 22-24, respectively, of urea in the composition.  McCadden teaches a composition for topical administration consisting essentially of (a) a corticosteroid, such as fluocinolone acetonide, (b) a broad spectrum anti-fungal agent that treats both dermatophytes and yeast, such as clotrimazole, (c) a drying agent, and urea as an emollient. The Urea Powder Technical Grade Sheet teaches urea powder is more uniform in size and texture and helps manufacturers more accurately and quickly control feed rates, dissolve rates, and product-to-weight ratios. One of ordinary skill in the art would have looked to prior art teachings, such as Cappella, to determine the amount of urea to use in the composition to achieve the result effective effect of treating the desired dermatological conditions. Cappello teaches formulations topical steroids, such as fluocinolone acetonide 0.01-0.2% are formulated wherein urea is present in an amount of 10% to 40% by weight in a topical skin cream base. The urea ranges currently claimed in the instant claims 1 and 22-24 fall within the ranges that are taught by Cappello. As such, one of ordinary skill in the art would have been motivated to use 5% to 50%, 30% to 50%, 15% to 25% and 5% to 20% of urea in the solutions taught by McCadden as a matter of routine experimentation and optimization. The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references, especially within the broad ranges instantly claimed) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results, without evidence to the contrary. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over McCadden (US 6,656,928), Urea Powder Technical Grade Sheet (of record), Cappello (US 7,803,357) and Fluocinolone Acetonide Topical Solution USP 0.01% Product Information Sheet (of record) as applied to claims 1, 6, 9-11, and 20-25 set forth above, further in view of Yu et al. (Yu) (US 2004/0033963 A1; published Feb. 19, 2004).
Applicant’s claims are set forth above and incorporated herein.
Applicant further claims administering the compounded topical solution to the skin area affected by hyperkeratosis to treat the same.

The teachings of McCadden, Urea Powder Technical Grade Sheet, Cappello, and Fluocinolone Acetonide Topical Solution USP 0.01% Product Information Sheet, and the motivation for their combination are set forth above and incorporated herein. 

The combined teachings of McCadden, Urea Powder Technical Grade Sheet, Cappello, and Fluocinolone Acetonide Topical Solution USP 0.01% Product Information Sheet do not appear to explicitly disclose wherein the compounded topical solution is administered to the skin area affected by hyperkeratosis to treat the same. Yu is relied upon for this disclosure. The teachings of Yu are set forth herein below.

Yu discloses that topical administration of compositions comprising urea and fluocinolone acetonide are suitable for treating cosmetic conditions and dermatological indications such as hyperkeratosis (para.0002, 0035, 0061).

As discussed above, McCadden discloses that the compositions are easily applied to the skin and used for topical treatment of rashes, dermatoses, and lesions. In light of Yu’s disclosure that compositions comprising urea and fluocinolone acetonide are suitable for treating dermatological indications such as hyperkeratosis, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to further combine the teachings of McCadden, Urea Powder Technical Grade Sheet, Cappello, and Fluocinolone Acetonide Topical Solution USP 0.01% Product Information Sheet with the teachings of Yu and apply the topical composition of the combined teachings of the cited prior art references, which comprises urea and fluocinolone acetonide topical solution 0.01%, to an area needing treatment for hyperkeratosis. One of ordinary skill in the art would have been motivated to do so in order to widen the scope of dermatological conditions that the composition may be used to treat. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as McCadden discloses that the composition is suitable for topical application for topical treatment of dermatological conditions, and Yu discloses that topical compositions comprising urea and fluocinolone acetonide may be used for treating hyperkeratosis.
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

Conclusion
Claims 1, 6, 9-11, and 20-26 are rejected. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA A SHIN/Primary Examiner, Art Unit 1616